        Case 1:18-cr-00373-RJS Document 666 Filed 04/14/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                                            4/14/2020

        -v-
                                                             No. 18-cr-373-9 (RJS)
 TYREEK OGARRO,                                              OPINION & ORDER

                              Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       By letter dated April 3, 2020, Defendant Tyreek Ogarro moved for compassionate release

under the First Step Act of 2018, 18 U.S.C. § 3582(c)(1)(A), in light of the COVID-19 pandemic.

(Doc. No. 644 (“Ogarro Ltr.”).) The government opposes his motion. (Doc. No. 650 (“Gov’t

Ltr”).) Because Ogarro has not yet exhausted his administrative remedies, his request is DENIED

without prejudice.

                                        I. Background

       From March 2018 until June 2018, Ogarro was a member of a drug trafficking organization

known as the “Boss Crew,” which operated in the Bedford Stuyvesant neighborhood of Brooklyn,

New York. (Presentence Investigation Report ¶ 11 (“PSR”).) Over those three months, Ogarro

distributed approximately 157 grams of cocaine base and approximately 20 grams of fentanyl. (Id.

¶ 28.) Ogarro’s participation with the Boss Crew ended on June 6, 2018, when he was arrested

along with several other members of the organization. (Id. ¶ 41.) Since then, Ogarro has been

detained at the Metropolitan Detention Center (the “MDC”) in Brooklyn.

       On May 14, 2019, Ogarro pleaded guilty pursuant to a plea agreement with the government

to one count of conspiring to distribute cocaine base in violation of 28 U.S.C. §§ 841(b)(1)(C)

and 846. (Doc. No. 358.) According to the plea agreement, the parties stipulated to a Sentencing
          Case 1:18-cr-00373-RJS Document 666 Filed 04/14/20 Page 2 of 11



Guidelines range of 70 to 87 months’ imprisonment. The PSR likewise concluded that the

advisory Guidelines range was 70 to 87 months’ imprisonment (PSR ¶ 104), and recommended

that the Court impose a sentence of 60 months, (id. at pg. 25). Nevertheless, on February 4, 2020,

the Court sentenced Ogarro below that range to 50 months’ imprisonment, in light of, among other

things, Ogarro’s role in the offense, his lack of youthful guidance, his remorse, his status as a non-

violent offender, and his pre-sentence rehabilitation. (Doc. No. 609 at 2.) Ogarro has served

approximately 22 months of that sentence thus far. (Gov’t Ltr. at 2.)

        On April 3, 2020, Ogarro requested that the Court order his “immediate temporary release

to home confinement pursuant to 18 U.S.C. § 3582(c)(1)(A)” because of the current COVID-19

pandemic. (Ogarro Ltr. at 1.) He clarified that although release under section 3582(c) is often

permanent, he is amenable to a “temporar[y]” release “to continue to serve his sentence under strict

home detention” until after the COVID-19 pandemic subsides. (Id. at 5.)

        Ogarro argues that the MDC is ill-equipped to limit the spread of COVID-19 among

inmates, which is particularly dangerous to him because he is asthmatic and therefore at acute risk

for severe illness if infected. 1 Because of the urgency of his request, Ogarro did not wait 30 days

after seeking relief from the Bureau of Prisons (the “BOP”), but sought relief through the BOP and

this Court simultaneously. (Ogarro Ltr. at 2.) In any event, he posits that even “if the BOP did

take any action, it would deny [his] requested relief.” (Doc. No. 658 at 6 (“Ogarro Reply”).)

        The government opposes Ogarro’s request, arguing that (i) the Court cannot provide relief

under section 3582(c)(1)(A) because Ogarro has not exhausted his administrative remedies (Gov’t

Ltr. at 3–7); (ii) the statute does not contemplate “temporary” relief (id. at 7–8); and, in any event,




1
 According to his PSR, Ogarro “was diagnosed with asthma as a child and still uses an inhaler when he exercises.”
(PSR ¶ 79.) Ogarro has informed the Court that his asthma has been classified as “Level II.” (Ogarro Ltr. at 3.)

                                                       2
        Case 1:18-cr-00373-RJS Document 666 Filed 04/14/20 Page 3 of 11



(iii) Ogarro has not demonstrated extraordinary and compelling reasons warranting relief under

section 3582(c)(1)(A) (id. at 8–12).

                                         II. Discussion

       “[A] court may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Roberts, No. 18-cr-528 (JMF), 2020 WL 1700032, at *1

(S.D.N.Y. Apr. 8, 2020) (quoting United States v. Gotti, No. 02-cr-743 (CM), 2020 WL 497987,

at *1 (S.D.N.Y. Jan. 15, 2020)). Section 3582(c)(1)(A) provides one such exception, often referred

to as “compassionate release.” Through that provision, a court may “reduce” a defendant’s

sentence where “extraordinary and compelling reasons warrant such a reduction,” and such relief

would be consistent with both the factors in 18 U.S.C. § 3553(a) and “applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       Until recently, a court could not order compassionate release unless the BOP made an

affirmative request on a prisoner’s behalf. See U.S.S.G. § 1B1.13. In December 2018, however,

Congress passed the First Step Act, which did away with that long-standing restriction. But while

the First Step Act stripped from the BOP the ability to unilaterally deny a prisoner compassionate

release, it did not remove the BOP from the process entirely. Without a motion from the BOP, a

court “may not” grant compassionate release unless the defendant either (i) “fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on [his] behalf” or

(ii) waited “30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       Requiring would-be litigants to exhaust their administrative remedies before ascending the

courthouse steps serves several purposes.      It protects administrative agency authority by

guaranteeing agencies the “opportunity to correct [their] own mistakes.” Woodford v. Ngo, 548



                                                3
         Case 1:18-cr-00373-RJS Document 666 Filed 04/14/20 Page 4 of 11



U.S. 81, 89 (2006) (quoting McCarthy v. Madigan, 503 U.S. 140, 145 (1992)). It also promotes

efficiency, as claims “generally can be resolved much more quickly and economically in

proceedings before an agency than in litigation in federal court.” Id.

       Ogarro admits that he did not satisfy either of section 3582(c)’s exhaustion requirements.

Nevertheless, he argues that the Court may “waive” unilaterally the statute’s 30-day waiting period

because of the exigencies caused by the COVID-19 pandemic. (Ogarro Reply at 5.) But whether

the Court possesses such power depends on the nature of the statute’s exhaustion requirement.

United States v. Monzon, No. 99-cr-157 (DLC), 2020 WL 550220, at *1 (S.D.N.Y. Feb. 4, 2020)

(“The provenance of an administrative exhaustion requirement determines its scope.”).

       There are two types of exhaustion requirements: jurisdictional ones and non-jurisdictional

ones. Jurisdictional exhaustion requirements “govern a court’s adjudicatory authority” and are not

subject to any exceptions. Gonzalez v. Thaler, 565 U.S. 134, 141 (2012) (internal quotation marks

omitted).   By contrast, non-jurisdictional requirements – sometimes referred to as “claim-

processing rules” – may be “forfeited if the party asserting the rule waits too long to raise the

point.” Fort Bend County v. Davis, 139 S. Ct. 1843, 1849 (2019) (internal quotation marks

omitted).

       The Supreme Court has further distinguished between two varietals of claim-processing

rules: rules created by express statutory directive and judge-made rules. While the former are

“mandatory,” the latter are “amenable to judge-made exceptions.” Ross v. Blake, 136 S. Ct. 1850,

1856–57 (2016). In other words, a timely asserted mandatory claim-processing rule must be

strictly enforced by courts even though it is not a jurisdictional bar; only where a claim-processing

rule is judge-made can a court waive its requirements. Id. Accordingly, given the government’s

timely objection for lack of exhaustion, this Court may “waive” Ogarro’s failure to exhaust his



                                                 4
          Case 1:18-cr-00373-RJS Document 666 Filed 04/14/20 Page 5 of 11



available administrative remedies only if section 3582(c)’s exhaustion requirements are judge-

made claim-processing rules.

         The Second Circuit has provided little guidance on whether section 3582(c)’s exhaustion

requirements are jurisdictional. 2 See Monzon, 2020 WL 550220, at *2. The Court is mindful,

however, that the Supreme Court has repeatedly “cautioned against the overuse of the term

‘jurisdiction’ or ‘jurisdictional’” in interpreting the scope of statutory rules. United States v.

Johnson, 732 F.3d 109, 116 n.11 (2d Cir. 2013); see also Fort Bend County, 139 S. Ct. at 1850;

Gonzalez, 565 U.S. at 141–42; Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 160–62 (2010);

Arbaugh v. Y & H Corp., 546 U.S. 500, 510–11, 515 (2006); Kontrick v. Ryan, 540 U.S. 443, 454–

55 (2004). Perhaps as a result, some courts in this district have concluded that section 3582(c) is

a non-jurisdictional claim-processing rule. E.g., United States v. Gentille, No. 19-cr-590 (KPF),

2020 WL 1814158, at *2–4 (S.D.N.Y. Apr. 9, 2020). Here, Ogarro and the government appear to

agree that section 3582(c) is such a claim-processing rule. (Ogarro Reply at 3–4; Gov’t Ltr. at 7

n.3 (asserting that the government may “waive” the exhaustion requirement in certain cases).).

But regardless of whether the statute is jurisdictional or a claim-processing rule, its exhaustion

requirements are clearly mandatory. See Monzon, 2020 WL 550220, at *2 (concluding that it is

“unnecessary to resolve . . . whether § 3582(c) creates a jurisdictional bar”).




2
  The circuits that have addressed this question are split. Compare United States v. Graham, 704 F.3d 1275, 1279
(10th Cir. 2013) (considering section 3582(c) a jurisdictional rule), United States v. Austin, 676 F.3d 924, 930 (9th
Cir. 2012), United States v. Williams, 607 F.3d 1123, 1125–26 (6th Cir. 2010), United States v. Garcia, 606 F.3d 209,
212 n.5 (5th Cir. 2010), and United States v. Auman, 8 F.3d 1268, 1271 (8th Cir. 1993), with United States v. May,
855 F.3d 271, 274–75 (4th Cir. 2017) (considering section 3582(c) a claim-processing rule), United States v.
Caraballo-Martinez, 866 F.3d 1233, 1245 (11th Cir. 2017), United States v. Taylor, 778 F.3d 667, 670 (7th Cir. 2015),
and United States v. Weatherspoon, 696 F.3d 416, 421 (3d Cir. 2012). That said, the split may be somewhat overstated,
as several of the decisions address whether courts have jurisdiction to consider successive petitions. That issue is at
least partially distinct from whether courts have jurisdiction to consider a petition that fails to meet the statutory
requirements. Compare Garcia, 606 F.3d at 212 n.5 (acknowledging that the terms of section 3582(c) are
jurisdictional in nature), with United States v. Calton, 900 F.3d 706, 710 (5th Cir. 2018) (noting that “whether a district
court has jurisdiction to consider a successive § 3582(c)(2) motion” is a distinct issue from Garcia).

                                                            5
        Case 1:18-cr-00373-RJS Document 666 Filed 04/14/20 Page 6 of 11



       In fact, section 3582(c)’s exhaustion proscription is clear as day. See United States v.

Woodson, No. 18-cr-845 (PKC), 2020 WL 1673253, at *2 (S.D.N.Y. Apr. 6, 2020) (“The plain

language of [section 3582(c)(1)(A)] is free from ambiguity.”). It mandates that where the BOP

has not submitted an application for a sentence reduction, a court cannot, under any circumstances,

grant compassionate release unless the defendant has either “fully exhausted all administrative

rights to appeal” or waited at least 30 days from the receipt of such a request by the warden of the

defendant’s facility. See 18 U.S.C. § 3582(c)(1)(A); see also Roberts, 2020 WL 1700032, at *2.

Because the statutory language is unambiguous and mandatory, it must be “strictly enforce[d].”

Theodoropoulos v. INS, 358 F.3d 162, 172 (2d Cir. 2004). Numerous courts within this circuit

that have considered the issue have reached the same conclusion. E.g. Roberts, 2020 WL 1700032,

at *2–3; Woodson, 2020 WL 1673253, at *4; Monzon, 2020 WL 550220, at *2; United States v.

Hernandez, No. 19-cr-834 (PAE), 2020 WL 1445851, at *1 (S.D.N.Y. Mar. 25, 2020); United

States v. Cohen, No. 18-cr-602 (WHP), 2020 WL 1428778, at *2 (S.D.N.Y. Mar. 24, 2020). And

at least one Court of Appeals has agreed. See United States v. Raia, No. 20-1033, 2020 WL

1647922, at *2 (3d Cir. Apr. 2, 2020) (concluding that the exhaustion requirement “presents a

glaring roadblock foreclosing compassionate release at this point”).

       Ogarro disagrees – he argues that even if section 3582(c) is a mandatory claim-processing

rule, it is “subject to equitable defenses and can be waived by courts.” (Ogarro Reply at 4.) For

support, he points to several cases that he sees as providing the Court such broad authority.

Moreover, he argues that courts routinely employ this authority and identifies several examples of

statutes with “mandatory” exhaustion requirements that nonetheless feature judge-made

exceptions. Neither argument has merit.




                                                 6
          Case 1:18-cr-00373-RJS Document 666 Filed 04/14/20 Page 7 of 11



         Ogarro relies principally on Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019), which

states that “[e]ven where exhaustion is seemingly mandated by statute or decisional law, the

requirement is not absolute.” (Ogarro Reply at 4–5.) But Washington “is not a statutorily-

mandated exhaustion case.” Woodson, 2020 WL 1673253, at *3. Rather, it concerned a judge-

made exhaustion requirement to the Controlled Substances Act, which, though not “expressly

mandate[d]” by the statute’s text, was created as a “prudential rule of judicial administration” that

was “consistent with congressional intent.” Washington, 925 F.3d at 115–16. As a result, the

Second Circuit’s reference to exhaustion requirements “seemingly mandated by statute,” id. at 118

(emphasis added), is best understood to regard judge-made requirements that “seem” consistent

with statutory purpose and congressional intent, though not located in the statutory text. In other

words, the statement speaks only to exhaustion requirements implied by a statute’s structure and

purpose, not to requirements that are expressly provided for in the statute itself. This interpretation

is further supported by Washington’s reliance on McCarthy v. Madigan, which itself concerned a

judge-made exhaustion requirement. See 503 U.S at 144. In any event, even if Ogarro’s broader

interpretation of Washington were correct, the statement “was not necessary to the Court of

Appeals’ holding” and is therefore non-binding dicta. Woodson, 2020 WL 1673253, at *3

(concluding that Washington does not provide authority to waive section 3582(c)’s exhaustion

requirement).

         Without support from the Second Circuit, Ogarro falls back on several recent district court

cases that have applied judge-made exceptions to section 3582(c).                        E.g., United States v.

Zukerman, No. 16-cr-194 (AT), 2020 WL 1659880 (S.D.N.Y. Apr. 3, 2020); United States v.

Perez, No. 17-cr-513 (AT), 2020 WL 1546422 (S.D.N.Y. Apr. 1, 2020). 3 Those cases themselves


3
 Ogarro cites one additional case from within our circuit for the same proposition. See Order, United States v. Marin,
No. 15-cr-252 (PKC) (E.D.N.Y. Mar. 30, 2020), ECF No. 1326. But in Marin, the court held that the exhaustion

                                                          7
          Case 1:18-cr-00373-RJS Document 666 Filed 04/14/20 Page 8 of 11



rely on Washington v. Barr. See Zukerman, 2020 WL 1659880, at *3 & n.2; Perez, 2020 WL

1546422, at *2 & n.2. And while those cases also find support in Mathews v. Eldridge, 424 U.S.

319 (1976), Eldridge is simply inapplicable here. For starters, the relief sought in Eldridge was

“entirely collateral to [the] substantive claim of entitlement.” 424 U.S. at 330. Here, by contrast,

Ogarro’s claims before the Court are not collateral to his claims raised with the BOP – they are

identical. Next, and more fundamentally, Eldridge concerned the Social Security Act, which uses

“flexib[le]” exhaustion language that is nothing like the “substantially more restrictive” language

found in section 3582(c). Roberts, 2020 WL 1700032, at *2

        Likewise, the statutes Ogarro points to as examples of mandatory claim-processing rules

that courts have waived offer scant support. As Ross makes clear, where one statute’s text and

legislative history gives leeway to judge-made exceptions, others may not. See 136 S. Ct. at 1858

n.2 (“[A]n exhaustion provision with a different text and history from § 1997e(a) might be best

read to give judges the leeway to create exceptions or to itself incorporate standard administrative-

law exceptions. The question in all cases is one of statutory construction . . . .” (internal citation

omitted)). Thus, even if the Court were to accept that claim-processing rules in some statutes may

be waived, that exception would be available only on a statute-by-statute basis. And there is no

indication that the statutes identified by Ogarro bear any similarity to section 3582(c).

        Consider three of the statutory schemes on which Ogarro relies: Title VII, the Social

Security Act, and habeas relief. (Ogarro Reply at 5.) Judge Furman recently debunked the notion

that the exhaustion requirements in the first two statutes bear any resemblance to the requirements

found in section 3582(c). See Roberts, 2020 WL 1700032, at *2. For instance, Title VII’s

exhaustion rule was “intended to operate as a statute of limitations and thus, like a statute of


requirement could be waived because “the government . . . consent[ed] to the requested sentencing reduction.” Id.
The government has not consented to a waiver here.

                                                       8
         Case 1:18-cr-00373-RJS Document 666 Filed 04/14/20 Page 9 of 11



limitations, is subject to waiver, estoppel, and equitable tolling.” Id. (internal quotation marks

omitted). Likewise, as addressed above, the Social Security Act uses far more permissive language

than section 3582(c). Id. The habeas statute is an equally poor reference point, since it essentially

codifies judge-made law that historically permitted certain exceptions to the exhaustion

requirement. See Granberry v. Greer, 481 U.S. 129, 133–34 (1987). Moreover, the statute itself

allows courts to waive exhaustion where “circumstances exist that render such process ineffective

to protect the rights of the applicant.” 28 U.S.C. § 2254(b)(1)(B)(ii).

        With no textual basis on which to rely, Ogarro’s argument ultimately boils down to a

pragmatic insistence that a 30-day waiting period is simply too long to wait in the current health

crisis. But there is nothing in the First Step Act or its history to suggest that courts may modulate

the exhaustion waiting period when they see fit. In fact, the swiftness of recent congressional

action suggests just the opposite.

        On March 19, 2020, in response to the COVID-19 pandemic, Congress enacted the CARES

Act, Pub. L. No. 116-136 (2020). That statute includes certain provisions specifically designed to

redress Ogarro’s concern that prisons will see high viral transmission rates. Specifically, the

CARES Act provides that “if the Attorney General finds that emergency conditions will materially

affect the functioning of the [BOP], the Director of the [BOP] may lengthen the maximum amount

of time for which the [BOP] Director is authorized to place a prisoner in home confinement” under

18 U.S.C. § 3624(c)(2). 4 CARES Act § 12003(b)(2). Clearly, Congress recognized the danger

that COVID-19 poses to inmates and determined that the problem required a centralized response

by a specialized agency in the executive branch, not piecemeal consideration by courts. It is not



4
  The Attorney General has made such a finding regarding the emergency conditions that now exist as a result of
COVID-19. See Memorandum from Att’y Gen. William Barr to Dir. of Bureau of Prisons (Apr. 3, 2020),
https://www.justice.gov/file/1266661/download.

                                                      9
          Case 1:18-cr-00373-RJS Document 666 Filed 04/14/20 Page 10 of 11



this Court’s place to second guess Congress’s policy determination. See Ross, 136 S. Ct. at 1855,

1857 (holding that “Congress sets the rules” and courts are not free to create “freewheeling”

exceptions).

         Accordingly, because Ogarro has failed to exhaust his administrative remedies, the Court

must deny his motion.5

                                                  *         *        *

         Though the Court is denying Ogarro’s motion, that does not mean that Ogarro is out of

options. There exist two potential remedies that can offer him the type of relief that he is seeking.

The first is a furlough under 18 U.S.C. § 3622. As at least one other court has acknowledged,

section 3622 “would provide a means to release [Ogarro] until the threat posed by COVID-19

subsides and [he] c[an] be safely returned to prison to finish h[is] sentence.” Roberts, 2020 WL

1700032, at *3. The second is the authority the CARES Act and the Attorney General have given

to the BOP to permit prisoners to finish the remainder of their sentence in home confinement. See

18 U.S.C. § 3624(c)(2). Significantly, both of these remedies are exclusively within the discretion

of the BOP; the Court lacks authority to order either one. Nevertheless, the Court trusts that the

BOP will act with appropriate sensitivity to inmates, like Ogarro, who suffer from asthma and




5
  What is more, the Court is skeptical that it has the ability to grant the relief Ogarro seeks: a temporary compassionate
release that would end once the COVID-19 pandemic subsides. See Roberts, 2020 WL 1700032, at *3 (“At most,
Section 3582(c) allows a court to ‘reduce’ a term of imprisonment if the requirements for compassionate release are
satisfied. By its plain terms, therefore, the statute does not permit the Court ‘to order [Ogarro] temporarily released
from custody until circumstances improve.’” (internal citations omitted)).

                                                           10
         Case 1:18-cr-00373-RJS Document 666 Filed 04/14/20 Page 11 of 11



other high-risk comorbidities, particularly when they are housed in facilities, like the MDC, that

are likely to experience large numbers of COVID-19 infections.

                                        III. Conclusion

         For the reasons set forth above, Ogarro’s motion is DENIED without prejudice. The Clerk

of Court is respectfully directed to terminate the motion pending at document number 644, and the

government is directed to serve a copy of this order on the warden of the MDC and to the Regional

Counsel of the BOP.


SO ORDERED.

Dated:          April 14, 2020
                New York, New York
                                                    ____________________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation




                                               11
